OPINION — AG — QUESTION: "DOES THE HOUSING AUTHORITY OF THE CITY OF NEWKIRK, OKLAHOMA, HAVE THE RIGHT OF EMINENT DOMAIN TO CONDEMN PROPERTY FOR ITS BUILDING PURPOSES WHICH IS ADJACENT ON TWO SIDES TO THE CITY LIMITS BUT IS OUTSIDE THE CITY?" — THE STATUTES CLEARLY ALLOW A HOUSING AUTHORITY THE RIGHT TO EMINENT DOMAIN FOR ITS AUTHORIZED PURPOSES IN THE CITY ITSELF AND WITHIN ONE (1) MILE OF ITS TERRITORIAL BOUNDARIES. CITE: 63 O.S. 1967 Supp., 1054 [63-1054](F) 63 O.S. 1967 Supp., 1078 [63-1078], 63 O.S. 1967 Supp., 1061 [63-1061] (SAM HELLMAN)